DETAILED ACTION
An amendment, amending claims 1, 3-4 and 9-10, was entered on 1/27/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the Office’s allegation that the proposed modification would have involved combining prior art elements to yield predictable results does not support the proposed modification.  This is not persuasive.  The modification of Michalakos in light of Sherwood combines the known infusion of phenolic resin taught by Sherwood with the process steps of Michalakos in a manner which would have yielded predictable results because Sherwood explains that phenolic resin can be directly infiltrated into the pores to form carbon in the pores of a fiber preform.
Applicant also argues that this modification would have changed the principle of operation of Michalakos.  This is not persuasive.  The principle of operation of Michalakos is forming a carbon-carbon composite by infusing the carbon fiber preform with a carbon precursor and converting the carbon precursor to carbon.  The proposed medication does not change this principle.  It has been held that a change in the principle of operation occurs when the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.” MPEP § 2143.01.  In this case, the proposed modification merely changes the type of carbon precursor which is infiltrated during the infiltration step of Michalakos and would not require substantial reconstructions or redesign of the elements in Michalakos.
Applicant further argues that the principle of operation in Michalakos requires the infusion of a low viscosity oil when is polymerized to prevent leaching.  This is not persuasive.  Michalakos is not 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-12, 14-16 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Michalakos et al. (US 2015/0069646) in light of Sherwood et al. (US 2006/0004169) and La Forest et al. (US 2011/0156297). (US 5,158,828 and 5,587,255 are also cited as evidence concerning the nature of carbon which has been formed by carbonizing phenolic resins).
Claims 1, 3, 5-7, 10, 12, 14, 16, 21-22 and 24:  Michalakos teaches a process of forming a carbon-carbon composite brake disc (Title, ¶ 0055) comprising the steps of: depositing an initial carbon material into a carbon fiber preform (¶ 0022) to rigidize the preform (¶¶ 0035, 0050); infusing the rigidized preform with pyrolysis oil by immersing the preform in pyrolysis oil and applying a vacuum to draw the pyrolysis oil into the preform (¶ 0034); polymerizing the infused pyrolysis oil into a phenolic resin (¶¶ 0032, 0038); pyrolyzing the infused phenolic resin to form carbon within the pores the rigidized porous preform (¶ 0044); and heat treating the isotropic carbon (¶ 0046); performing additional densification on the preform (¶ 0055).
Michalakos teaches that infusing the phenolic resin is achieved by first infusing pyrolysis oil and then converting the pyrolysis oil into phenolic resin.  Thus, Michalakos fails to teach that the phenolic resin is infused from outside the preform into the preform.  However, Sherwood teaches a process of forming carbon in the pores of a fiber preform by infusing phenolic resin into the preform and carbonizing the phenolic resin wherein the phenolic resin is directly infused into the pores rather than being infused as a phenolic resin precursor, such as pyrolysis oil (¶ 0074).  Combining prior art elements 
Michalakos fails to expressly teach that the carbon formed by pyrolyzing the phenolic resin includes at least 80% isotropic carbon.  However, it is considered inherent that pyrolyzing phenolic resin will produce 100% isotropic carbon (see, e.g., US 5,158,828 at 3:46-52 or US 5,587,255 at 5:37-46, both of which explain that phenolic resin carbonizes into isotropic carbon).
Michalakos teaches that the preform is subjected to additional densification, but fails to teach that this densification step comprises depositing a graphitizable carbon.  La Forest teaches a process of forming a carbon-carbon brake disc (Abst.) and explains that the disc is densified to its final density by covering (i.e. claimed encapsulating to form the outermost layer) the isotropic carbon with anisotropic, ordered carbon (i.e. claimed graphitizable carbon) via CVD or CVI (¶ 0029).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, because Michalakos teaches that further densification is performed and because La Forest teaches that CVD or CVI is a suitable means for further densifying a brake disc, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further densified the brake disc of Michalakos via CVD or CVI to form anisotropic carbon over the isotropic carbon with the predictable expectation of successfully densifying the disc.
Claim 8:  Michalakos fails to discuss the density of the composite after pyrolysis.  However, Michalakos teaches that the steps of infusing and pyrolyzing can be repeated until a desired density is achieved (¶ 0047).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the 2 by repeating the infusion and pyrolysis steps depending on the desired density.
Claim 9:  La Forest teaches that the CVD or CVI densification step provides a composite with a final density of greater than 1.7 g/cm2 (¶ 0029, Fig. 1).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a density of at least 1.72 g/cm2 as the density of the brake disc with the predictable expectation of success.
Claims 11 and 15:  Michalakos teaches that the composite is formed into a brake disc (¶ 0055), but fails to teach that it is machined.  La Forest explains that brake discs are formed by machining carbon-carbon composites (¶ 0028).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have machined the composite of Michalakos in order to have formed the brake disc.
Claim 23:  La Forest also teaches that the CVD/CVI step is performed at 900-1200˚C in an environment where propane replaces the inert atmosphere (i.e. 100% propane) (¶ 0029).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a temperature of 1025˚C in a fully propane environment as the processing conditions for the CVD/CVI step in modified Michalakos with the predictable expectation of success.
Claim 25:  Michalakos also teaches that infusion could be performed by resin transfer molding (i.e. claimed placing the preform in a mold and injecting the resin using pressure) (¶ 0035).
s 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Michalakos, Sherwood and La Forest in light of Lewis et al. (Carbon Vol. 35, No.1, pp. 103-112, 1997).
Claims 4 and 13:  La Forest explains that the CVD or CVI produces anisotropic carbon (¶ 0029), but fails to teach an extinction angle.  Lewis explains that the process conditions used during CVI densification determine the extinction angle of the carbon formed and that these conditions can be adjusted to achieve a desired extinction angle (pp. 104-107).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have adjusted the CVI parameters to achieve an extinction angle of 16-24˚ depending on the desired extinction angle in the graphitizable carbon with the predictable expectation of success.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712